ATTACHMENT TO ADVISORY

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant Argues
Applicant respectfully submits that the cited portions of Yoshida, Lee, and Powel, alone or in combination, do not appear to disclose at least the above-emphasized features (“wherein a maximum power dissipation of the solid state switch is greater than about 75% of an average power dissipation per cell of the plurality of battery cells“)  of claim 1.
Further, even if the cited paragraphs [0006]-[0007], [0023], [0035]-[0039] and [0043] of Powell disclose that a "switch device may control an individual battery to provide power to a low voltage device, wherein the individual battery is a 12 V battery and the switching device electrically couples, via line 306, a battery B6 to the power distribution board 150 for supplying 12V to the accessory devices 140" as alleged by page 7 of Powell, the Office action has not explained how this is related to the above-emphasized feature of claim 1. In fact, Applicant respectfully submits that the cited portions of Power do not disclose at 39.1 Appin No. 16/019,220Amdt date January 14, 2021Reply to Office action of November 19, 2020least "a solid state switch arranged as an element in the cell stack of battery cells ... wherein a maximum power dissipation of the solid state switch is greater than about 75% of an average power dissipation per cell of the plurality of battery cells.", as recited in claim 1, and appear to be unrelated to this feature. (Emphasis added). 

Examiner respectfully disagrees
		Powell discloses a battery pack comprising a switch device 108 (solid state switch) comprising a MOSFET [0006-0007; 0043; Figure 1; Figure 4C] wherein the switch device may control an individual battery to provide power to a low voltage device, wherein the individual battery is a 12 V battery and the switching device electrically couples, via line 306, a battery B6 to the power distribution board 150 for supplying 12V to the accessory devices 140   [0007; 0023; 0035-0039; Figure 3A]
Given that the individual battery is a 12V battery and the switch device 108 (solid state switch) electrically couples, via line 306, a battery B6 to the power distribution board 150 for supplying 12V to the accessory devices 140, given that solid state switch power dissipation is 12V which is equal to the power dissipation per cell (12V) the power dissipation of the solid state switch is greater than about 75% of an average power dissipation per cell. 



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723